PLATT, District Judge.
The merchandise in question consists of marmalade and berry jams. The marmalade was assessed for duty under the provision in paragraph 263, Tariff Act of 1897, for “com*891fits, sweetmeats, and fruits preserved in sugar,” at 1 cent per pound and 35 per cent, ad valorem. The importers claim that it is properly dutiable as a jelly, under the same paragraph, at only 35 per cent, ad valorem.
The article described as-berry jams was also assessed for duty under said paragraph 263 as sweetmeats or fruits preserved in sugar, and is claimed by the importers to be dutiable under the same paragraph as a jelly, either directly or by similitude, or at the rate of 2 cents per pound under the provision in paragraph 262 for “apples, peaches, pears and other edible fruits, including berries, when dried, desiccated, evaporated or prepared in any manner, not specially provided for.”
Affirmed on the opinion of the Board.